DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 11, 2020, is the U.S. national stage of an international PCT application, filed on November 16, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted May 11, 2020 and July 1, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 submitted on May 11, 2020. Claims 1-6 were amended. Claim 7 was added. Claims 1-7 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2017/0257788 A1).
Takahashi, FIG. 17), the terminal comprising: 
a receiving unit (Takahashi, FIG. 17, Id.) configured to receive, from the first base station apparatus, a configuration for measuring a timing difference between the first base station apparatus and the second base station apparatus (Takahashi, Abstract, “A user apparatus including a function for performing communication with a plurality of base stations that includes a first base station and a second base station by dual connectivity is disclosed. The user apparatus includes a measurement unit configured, in a state where the user apparatus performs communication by the dual connectivity, to receive measurement configuration information, from the first base station, for instructing to report an offset indicating a difference between a radio frame in a cell formed by the first base station and a radio frame in a cell formed by the second base station, and to measure the offset according to the measurement configuration information. The user apparatus also includes a measurement reporting unit configured to report the offset measured by the measurement unit to the first base station.”); 
a control unit (Takahashi, FIG. 17, Id.) configured to execute measurement with respect to the second base station apparatus, based on the configuration for measuring the timing difference (Takahashi, Abstract, Id.); and 
a transmitting unit (Takahashi, FIG. 17, Id.) configured to transmit a result of the executed measurement, to the first base station apparatus (Takahashi, Abstract, Id.), 
wherein the executed measurement is executed before starting to communicate with the second base station apparatus (Takahashi, Abstract, Id.)  
7. A communication method of a terminal for communicating with a first base station apparatus and a second base station apparatus (Takahashi, Abstract, Id.), the communication method comprising: 
Takahashi, Abstract, Id.); 
executing measurement with respect to the second base station apparatus, based on the configuration for measuring the timing difference (Takahashi, Abstract, Id.); and 
transmitting a result of the executed measurement, to the first base station apparatus (Takahashi, Abstract, Id.), 
wherein the executed measurement is executed before starting to communicate with the second base station apparatus (Takahashi, Abstract, Id. cf. Claim 1).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0257788 A1) in view of Vajapeyam et al. (US 2016/0014706 A1).
2. The terminal according to claim 1, wherein the measurement is executed in a target frequency of the second base station apparatus (Takahashi, para. [0055], [0056], “For example, the user apparatus UE measures reception quality of downlink of a neighbor cell (example: a cell that becomes a PSCell), and reports the measurement result to the MeNB, so that the MeNB can perform addition and the like of an SeNB. [ ] The MeNB performs configuration (measurement configuration) for the user apparatus UE on what to measure (RSRP,RSRQ and the like) by which frequency, and on what condition (periodic, event based) to perform result reporting including what information, and the like. This configuration is performed, by the MeNB, by transmiting an RRC message (RRCConnectionReconfiguration message) including measurement configuration information to the user apparatus UE.”), without a measurement gap (Vajapeyam, para. [0044], “In examples described herein, UE 115 can be configured for determining a timing difference between the MCG and SCG and/or reporting the timing difference to one or more eNodeBs (e.g., eNodeBs 105) of the MCG, SCG, or other network entities, as described further herein. For example, the UE 115 can acquire system information from eNodeBs 105 of the MCG and/or SCG (e.g., one or more master information blocks (MIB)) from which timing of the eNodeB 105 or related cells or cell groups can be determined. Thus, the UE 115 can synchronize to one or more eNodeBs 105 of the MCG and one or more eNodeBs 105 of the SCG based on the system information, and can determine a timing difference between the MCG and SCG based on the timing used to synchronize with the eNodeBs 105. Accordingly, the UE 115 can report the determined timing difference to the network (e.g., via MCG and/or SCG or related eNodeBs 105), and the timing difference may be used to align resources for certain operations (e.g., measurement gaps, DRX-on duration during which resources for receiving communications are to be turned on, etc.). Without such alignment, the SCG may separately schedule the UE 115 for the operations inconsistently with the eNodeBs 105, which may result in an unnecessary utilization of resources for the operations.” emphasis added.)  The prior art disclosure and suggestions of Vajapeyam et al. are for reasons of avoiding unnecessary utilization of resources without alignment (Vajapeyam, para. [0044], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of avoiding unnecessary utilization of resources without alignment.
3. The terminal according to claim 2, wherein the configuration for measuring the timing difference includes at least one of information related to a frequency position of the synchronization signal of the second base station apparatus, information related to a transmission cycle of the synchronization signal of the second base station apparatus, information related to a subcarrier spacing of the synchronization signal of the second base station apparatus, and a number of report cells (Takahashi, Abstract, Id.)  
4. The terminal according to claim 3, wherein a measurement gap is configured based on the information related to the synchronization signals of the second base station apparatus included in the configuration for measuring the timing difference (Vajapeyam, para. [0044], Id.)
5. The terminal according to claim 4, wherein the measurement gap to be configured is shorter than a transmission cycle of the synchronization signals of the second base station apparatus (Vajapeyam, FIG. 7).
6. The terminal according to claim 3, wherein the transmitted result of the executed measurement includes at least one of, for each cell of one or more of the second base station apparatus, the one or more being equal to or less than the number of report cells, a cell ID, an offset of a system frame number, a frame boundary offset, and a measurement result related to electric power (Takahashi, para. [0055], [0056], Id.)  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 recites “wherein the configuration for measuring the timing difference includes at least one of information related to a frequency position of the synchronization signal of the second base station apparatus, information related to a transmission cycle of the synchronization signal of the second base station apparatus, information related to a subcarrier spacing of the synchronization signal of the second base station apparatus, and a number of report cells” (ll.     1-6), however there is insufficient antecedent basis for the synchronization signal (ll. 3-6) in        the claim(s). Claims 4-6 are dependent therefrom.
Specification
The title of the invention is not descriptive. A new title of the invention is required that is clearly indicative of the invention to which the claims are directed.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Nagaraja et al. (US 2018/0323927 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Nagaraja, paras. [0058]-[0060], “At optional block 302, a first cell (e.g., a first gNB) may request a UE to measure a timing difference between the first cell and a second cell (e.g., a second gNB). For example, the first cell may the a serving cell for the UE and the second cell may be a neighbor cell (e.g., a potential target cell for handover). [ ] At block 304, the UE measures the timing difference between the first cell and the second cell. As discussed herein, this measurement may be based on NR-SSs transmitted by the first cell and the second cell. [ ] At block 306, the UE reports the timing difference to the first cell.”)

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476